Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO LOAN AGREEMENT

THIS AMENDMENT NO. 3 TO LOAN AGREEMENT, dated as of April 10, 2018 (this
“Amendment”), is made among Omeros Corporation, a Washington corporation
(“Borrower”), the Subsidiary Guarantors listed on the signature pages hereof,
CRG Servicing LLC, as administrative agent and collateral agent (in such
capacities, “Administrative Agent”), and the lenders listed on the signature
pages hereof (each, a “Lender” and, collectively, the “Lenders”), with respect
to the Loan Agreement referred to below.

RECITALS

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to the Term
Loan Agreement, dated as of October 26, 2016, as partially waived pursuant to
the Waiver to Loan Agreement, dated as of May 9, 2017 (the “Waiver”), and as
amended by Amendment No. 1 to Loan Agreement, dated as of October 11, 2017, and
Amendment No. 2 to Loan Agreement, dated as of February 26, 2018 (as so
partially waived and amended, the “Loan Agreement”), with the Subsidiary
Guarantors from time to time party thereto.

WHEREAS, Borrower has requested that Administrative Agent and the Lenders (which
Lenders constitute all of the Lenders party to the Loan Agreement), and
Administrative Agent and the Lenders have agreed to, amend the financial
covenants in the Loan Agreement.

WHEREAS, Borrower, Administrative Agent and the Lenders wish to provide that,
solely for purposes of Section 10.02(a)(iii) and Section 10.02(b) with respect
to the calendar year ending December 31, 2018, the financial covenant in
Section 10.02 applicable to the twelve-month period beginning on January 1, 2018
or the calendar year ending December 31, 2018, as applicable, of the Loan
Agreement shall be deemed to have been achieved.

WHEREAS, in connection with this Amendment, Borrower has agreed to issue to
Lenders warrants to purchase an aggregate of 200,000 shares of Common Stock,
$0.01 par value per share, of Borrower, at an exercise price of $23.00 per share
(subject to adjustment as specified therein) per Schedule I to this Amendment
(the “Warrants”).

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1. Definitions; Interpretation.

(a) Terms Defined in Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b) Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.



--------------------------------------------------------------------------------

SECTION 2. Amendments. Subject to Section 3 of this Amendment:

(a) The following definitions are hereby added to Section 1.01 of the Loan
Agreement in appropriate alphabetical order:

“Warrants” has the meaning set forth in that certain Amendment No. 3 to Loan
Agreement, dated as of April 10, 2018, among Borrower, Administrative Agent and
the Lenders party thereto.

“Warrant Obligations” means, with respect to any Obligor, all Obligations
arising out of, under or in connection with the Warrants.

(b) The definition of “Market Cap Threshold” in Section 1.01 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

“Market Cap Threshold” means, as of any date of determination, the product of
(a) 3.0 and (b) the aggregate outstanding principal amount of Loans outstanding
(excluding any PIK Loans) under this Agreement on such date of determination.

(c) The definition of “Obligations” in Section 1.01 of the Loan Agreement is
hereby amended by adding the following sentence at the end thereof:

For purposes of Section 5.03, “Obligations” shall include the Warrant
Obligations.

(d) Section 10.02(a)(iii) of the Loan Agreement is hereby amended and restated
in its entirety as follows:

[reserved];

(e) Section 10.02(b) of the Loan Agreement is hereby amended by adding the
following words after the words “each calendar year” therein:

(other than the calendar year ending on December 31, 2018)

(f) Section 11.01(e) of the Loan Agreement is hereby amended by adding the
following words after the words “Loan Documents” therein:

or any Warrant

SECTION 3. Amendment Conditions.

(a) The effectiveness of Section 2 of this Amendment shall be subject to the
following conditions precedent:

(i) Borrower, Administrative Agent and all of the Lenders shall have duly
executed and delivered this Amendment pursuant to Section 13.04 of the Loan
Agreement; provided, however, that this Amendment shall have no binding force or
effect unless all conditions set forth in this Section 3(a) have been satisfied;

 

2



--------------------------------------------------------------------------------

(ii) No Default or Event of Default under the Loan Agreement shall have occurred
and be continuing; and

(iii) Borrower shall have paid or reimbursed Administrative Agent and the
Lenders for their reasonable and documented out of pocket costs and expenses
(including the reasonable and documented fees and expenses of Administrative
Agent’s and the Lenders’ legal counsel) incurred in connection with this
Amendment pursuant to Section 13.03(a)(i)(z) of the Loan Agreement.

(b) Within two (2) Business Days of the date hereof (or such other date as
Administrative Agent may in its sole discretion permit), Borrower shall duly
execute and deliver a Warrant, in form and substance satisfactory to
Administrative Agent, to each Lender.

(c) On the date of the execution of each Warrant pursuant to clause (b) above,
except as otherwise disclosed in Borrower’s Public Filings, the representations
and warranties in Section 7 of the Loan Agreement shall be true in all material
respects (unless qualified by materiality or Material Adverse Effect, in which
case they shall be true and correct in all respects), except that (i) the
representation regarding representations and warranties that refer to a specific
earlier date shall be that they were true on such earlier date and (ii) the
representation regarding representations under Sections 7.05(b), 7.05(c), 7.08,
7.14 and 7.16 shall be that they were true on the first Borrowing Date.

SECTION 4. Representations and Warranties; Reaffirmation.

(a) Borrower hereby represents and warrants to Administrative Agent and each
Lender as follows:

(i) Borrower has full power, authority and legal right to make and perform this
Amendment. This Amendment is within Borrower’s corporate or equivalent powers
and has been duly authorized by all necessary corporate or equivalent action
and, if required, by all necessary shareholder action. This Amendment has been
duly executed and delivered by Borrower and constitutes a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). This Amendment (w) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any third party, except for such as
have been obtained or made and are in full force and effect, (x) will not
violate any applicable law or regulation or the charter, bylaws or other
organizational documents of Borrower and its Subsidiaries other than any such
violations that, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect, (y) will not violate any order of
any Governmental Authority other than any such violations that, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect and (z) will not violate or result in a default under
any agreement or instrument governing any Indebtedness of Borrower or its
Subsidiaries or any other material agreement or instrument binding upon Borrower
and its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person.

 

3



--------------------------------------------------------------------------------

(ii) No Default has occurred or is continuing or will result after giving effect
to this Consent.

(iii) There has been no Material Adverse Change since the date of the Loan
Agreement.

(b) Each Obligor hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein, including, for the avoidance of doubt,
Administrative Agent’s rights pursuant to Sections 8.01, 8.02 and 8.06 of the
Loan Agreement. By executing this Amendment, Borrower acknowledges that it has
read, consulted with its attorneys regarding, and understands, this Amendment.
For the avoidance of doubt, the parties confirm that the waiver of Sections
6.03(d), (e) and (f) in the Waiver continue to apply.

(c) Borrower, Administrative Agent and the Lenders hereby acknowledge and agree
that, upon an event of an acceleration or other mandatory prepayment event, the
“Redemption Date” for purposes of calculating the Prepayment Premium due and
payable upon such acceleration or other mandatory prepayment will be date of
such acceleration or such obligation to mandatorily prepay arose.

SECTION 5. Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL.

(a) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

(b) Submission to Jurisdiction. Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5 is for the benefit of
Administrative Agent and the Lenders only and, as a result, none of
Administrative Agent or any Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
Administrative Agent and the Lenders may take concurrent proceedings in any
number of jurisdictions.

(c) WAIVER OF JURY TRIAL. BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

4



--------------------------------------------------------------------------------

SECTION 6. Miscellaneous.

(a) No Waiver. Except as expressly stated herein, nothing contained herein shall
be deemed to constitute a waiver of compliance with any term or condition
contained in the Loan Agreement or any of the other Loan Documents or constitute
a course of conduct or dealing among the parties. Except as expressly stated
herein, Administrative Agent and the Lenders reserve all rights, privileges and
remedies under the Loan Documents. Except as amended hereby, the Loan Agreement
and other Loan Documents remain unmodified and in full force and effect. All
references in the Loan Documents to the Loan Agreement shall be deemed to be
references to the Loan Agreement as amended hereby.

(b) Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c) Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d) Integration. This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(e) Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Executed counterparts delivered by facsimile or other electronic
transmission (e.g., “PDF” or “TIF”) shall be effective as delivery of a manually
executed counterpart.

(f) Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER: OMEROS CORPORATION By:   /s/ Gregory A. Demopulos Name: Gregory A.
Demopulos Title: Chairman and CEO

 

[Signature Page – Amendment No. 3]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR: NURA, INC. By:   /s/ Gregory A. Demopulos Name: Gregory A.
Demopulos Title: Chairman and CEO

 

 

[Signature Page – Amendment No. 3]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: CRG SERVICING LLC By:   /s/ Nathan Hukill Name: Nathan
Hukill Title: Authorized Signatory

 

LENDERS: CRG PARTNERS III – PARALLEL FUND “A” L.P.  

By CRG PARTNERS III – PARALLEL FUND

“A” GP L.P., its General Partner

   

By CRG PARTNERS III GP LLC, its

General Partner

    By:   /s/ Nathan Hukill       Name: Nathan Hukill       Title: Authorized
Signatory

 

CRG PARTNERS III L.P.  

By CRG PARTNERS III GP L.P., its

General Partner

    By CRG PARTNERS III GP LLC, its General Partner     By:   /s/ Nathan Hukill
      Name: Nathan Hukill       Title: Authorized Signatory

 

CRG PARTNERS III (CAYMAN) LEV AIV I L.P.  

By CRG PARTNERS III (CAYMAN) GP L.P.,

its General Partner

    By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner     By   /s/ Nathan
Hukill       Name: Nathan Hukill       Title: Authorized Signatory

 

Witness:   /s/ Nicole Nesson Name:   Nicole Nesson

 

[Signature Page – Amendment No. 3]



--------------------------------------------------------------------------------

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.  

By CRG PARTNERS III (CAYMAN) GP L.P.,

its General Partner

    By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner     By   /s/ Nathan
Hukill       Name: Nathan Hukill       Title: Authorized Signatory

 

Witness:   /s/Nicole Nesson Name:   Nicole Nesson

 

CRG PARTNERS III – PARALLEL FUND “B” (CAYMAN) L.P.  

By CRG PARTNERS III (CAYMAN) GP L.P.,

its General Partner

   

By CRG PARTNERS III GP LLC, its

General Partner

    By   /s/ Nathan Hukill       Name: Nathan Hukill       Title: Authorized
Signatory

 

Witness:   /s/ Nicole Nesson Name:   Nicole Nesson

 

CRG ISSUER 2017-1   By CRG SERVICING LLC, acting by power of attorney     By  
/s/ Nathan Hukill       Name: Nathan Hukill       Title: Authorized Signatory

 

[Signature Page – Amendment No. 3]



--------------------------------------------------------------------------------

Schedule I

to Amendment No. 3

WARRANT SHARES

 

Lender

   Number of Shares of Common
Stock subject to the Warrants  

CRG Partners III – Parallel Fund “A” L.P.

     2,000  

CRG Partners III L.P.

     4,000  

CRG Partners III (Cayman) Lev AIV I L.P.

     64,302  

CRG Partners III (Cayman) Unlev AIV I L.P.

     5,214  

CRG Partners III – Parallel Fund “B” (Cayman) L.P.

     124,484     

 

 

 

TOTAL

     200,000     

 

 

 